 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of December 18, 2014 (the “Effective
Date”), is between Dennis S. Hudson, III (the “Executive”), and Seacoast
National Bank (the “Bank”), together with its parent, Seacoast Banking
Corporation of Florida (“Seacoast”). For purposes of this Agreement, the term
“Corporation” shall refer to the Bank and Seacoast collectively or, if
appropriate to the context, in the alternate. Notwithstanding anything to the
contrary herein, Executive’s employment hereunder is with the Bank.

 

RECITALS

 

The Executive presently is the Chief Executive Officer of the Bank and the Chief
Executive Officer of Seacoast; and

 

The Executive is party to an employment agreement with the Bank and Seacoast
dated January 18, 1994, as amended December 31, 2008, and the change of control
agreement dated December 24, 2003 (the “Prior Agreements”); and

 

The Board of Directors of Seacoast (the “Board”) considers it essential to the
best interests of the Corporation and its shareholders to continue the
leadership of the Executive, strengthen the Executive’s retention incentive, and
provide an employment agreement that is consistent with the Corporation’s
compensation philosophy; and

 

The Executive wishes to continue his or her employment, to serve the Corporation
and its shareholders and to enter into an employment agreement which, consistent
with the Corporation’s compensation philosophy, reflects “best practices” in
compensation design; and

 

The Executive and the Corporation agree that the Executive shall continue to
serve the Corporation on the following terms and conditions:

 

1.Employment and Duties.

 

a.Termination of Prior Agreements. In consideration of the Executive’s
compensation as described in this Agreement, the Corporation and the Executive
agree that the Prior Agreements are terminated as of the Effective Date. Nothing
in this Agreement affects or diminishes any equity award or deferred
compensation held by the Executive, which remain subject to terms of the grant
documents and the applicable plans under which such equity awards were granted
or such compensation was deferred.

 

b.General. As of the Effective Date, the Bank shall continue to employ the
Executive as Chief Executive Officer. Executive shall report directly to the
Board of Directors and shall perform such duties and responsibilities and
maintain such authority as is consistent with his or her title and status, as
determined by the Board. Such duties and responsibilities shall be carried out
in a manner consistent with applicable regulatory requirements and sound
business practices.

 

- 1 -

 

 

c.Services. The Executive shall perform his or her duties faithfully and shall
devote his or her full business time, attention and energies to the business of
the Corporation, and while employed by the Bank, shall not engage in any other
business activity that is in conflict with his or her duties and obligations to
the Corporation.

 

d.Outside Enterprises. While employed by the Bank, the Executive shall not,
directly or indirectly, render services to any other person or organization for
compensation; provided, however, that upon the receipt of the Board’s prior
written approval, which approval shall not unreasonably be withheld, the
Executive may accept an election to the board of directors of no more than two
other companies without being deemed to have violated this Section 1(d). No such
approval will be required if the Executive seeks to perform services without
compensation in connection with the management of personal investments or in
connection with the performance of charitable and civic activities, provided
that such activities do not contravene the provisions of this Section 1(d).
Notwithstanding anything to the contrary in this Section 1(d), the Executive
shall not render services to any other person or organization in a manner that
significantly interferes with his or her performance of his or her
responsibilities to the Corporation, in accordance with this Agreement.

 

2.Term and Location of Employment

 

a.Term. The term of the Executive’s employment under this Agreement (the “Term”)
shall commence on the Effective Date and continue for three years until December
18, 2017 (the “Initial Term”), unless Executive’s employment is sooner
terminated pursuant to the provisions of Section 4; provided, however, that on
or before the end of the Initial Term, the Term may be extended for an
additional period on materially similar terms and conditions as contained
herein, upon the mutual written agreement by the parties.

 

b.Location. As of the Effective Date, the Executive’s principal place of
business shall be the Corporation’s offices in Stuart, Florida. The parties
acknowledge that the Executive shall be required to travel in connection with
the business of the Corporation and the Bank.

 

3.       Compensation and Other Benefits. As compensation for services rendered
during the Term, the Corporation shall pay and provide the Executive with the
following:

 

- 2 -

 

 

a.Salary. During the Term, the Corporation shall pay the Executive a base salary
(the “Salary”) at the rate of $500,000 per year, payable to the Executive in
accordance with the normal payroll practices of the Corporation as are in effect
from time to time. The amount of the Executive’s Salary shall be reviewed
annually by the Board, or a committee thereof, and, in the sole discretion of
the Board or such committee, may be increased, but not decreased, during the
Term, unless the Corporation faces exigent financial conditions, in which
Executive’s Salary may be reduced pari passu with the other senior executive
officers of the Corporation.

 

b.Incentive Awards. During the Term, the Executive shall be eligible to
participate in the Corporation’s annual incentive program as a Tier 1
participant. For the sake of clarity, the Tier 1 classification shall be the
highest classification for any employee participating in the annual incentive
program. Nothing herein requires the Board to make or authorize incentive awards
in any year.

 

c.Equity Awards. During the Term, the Executive shall be eligible to receive
awards under the Corporation’s 2008 Long-Term Incentive Plan or a successor
plan. Nothing herein requires the Board to make grants of such awards in any
year.

 

d.Deferred Compensation. During the Term, the Executive shall be eligible to
participate in the Corporation’s Executive Deferred Compensation Plan upon the
terms and conditions stated therein, as it may be amended from time to time.

 

e.Expenses. The Corporation shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive in connection with Executive’s
employment upon submission of appropriate documentation or receipts in
accordance with the policies and procedures of the Corporation as in effect from
time to time, subject to Section 13.

 

f.Pension, Welfare and Fringe Benefits. During the Term, the Executive shall be
eligible to participate in the medical, disability and life insurance plans
applicable to senior executives of the Corporation generally in accordance with
the terms and conditions of such plans as in effect from time to time; provided
that nothing herein shall limit the ability of the Corporation to amend, modify
or terminate any such benefit plans, policies or programs at any time and from
time to time.

 

g.Business Development. Subject to the Corporation’s Excessive or Luxury
Expenditure Policy, subject to Section 13, and subject to the prior approval of
the Board, during the Term, (i) the Executive shall receive such perquisites,
memberships, and allowances as the Board may, from time to time, decide,
including a car allowance comparable to other executive officers.

 

- 3 -

 

 

4.        Termination of Employment. The Term shall conclude earlier than as
stated in Section 2(a) only as provided herein.

 

a.Termination for Cause. If, prior to the expiration of the Term, the
Executive’s employment is terminated by the Corporation for “Cause” (as defined
herein) the Executive shall be entitled to the following amounts: (A) payment of
Salary to the extent any remains unpaid up to and including the date of
termination or resignation, (B) payment in lieu of any accrued but unused
vacation time, and (C) payment of any unreimbursed expenses consistent with
Section 3(e) (collectively, the “Accrued Obligations”). Except to the extent
required by the terms of the programs described in Section 3(f) or applicable
law, the Executive shall have no further right under this Agreement or otherwise
to receive any other compensation or to participate in any other plan, program
or arrangement after such termination of employment.

 

b.Termination by the Corporation without Cause or by the Executive for Good
Reason, prior to a Change in Control. If, prior to the expiration of the Term
and prior to a Change in Control, the Executive’s employment is terminated by
the Corporation other than for “Cause” (as defined herein), or if Executive
resigns for “Good Reason” (as defined herein), the Executive shall be entitled
to (i) the Accrued Obligations, and (ii) if and only if the Executive executes
and does not revoke a separation agreement, including a general release of all
claims against the Corporation and its affiliates, in form and substance
acceptable to the Corporation, then in addition to the Accrued Obligations, the
Corporation shall further provide the Executive, to the extent not prohibited by
applicable law, with severance calculated as the aggregate of two (2) times the
sum of (a) Executive’s Salary at the rate in effect on the date of termination
or resignation, and (b) Executive’s “Cash Bonus” (as defined below) (the
“Severance Payments”). The Severance Payments shall be paid to Executive in
equal monthly installments over a 24-month period commencing within 60 days
following the date of termination or resignation, subject to Section 13 of the
Agreement. “Cash Bonus” shall mean the annual bonus, if any, paid in cash to the
Executive in an amount at least equal to the Executive’s highest annual bonus
for the last three full fiscal years prior to the date of termination or
resignation. Executive shall further receive “Continuing Benefits” (as defined
in paragraph (e) below) for a period of 24 months following the date of
termination or resignation.

 

- 4 -

 

 

c.Termination by the Corporation without Cause or by the Executive for Good
Reason following a Change in Control. If, prior to the expiration of the Term,
the Executive’s employment is terminated by the Corporation other than for
Cause, of if the Executive resigns for “Good Reason,” in either event within
twelve (12) months subsequent to the date on which the Change in Control occurs,
the Executive shall be entitled to (i) the Accrued Obligations, and (ii) if and
only if the Executive executes and does not revoke a separation agreement,
including a general release of all claims against the Corporation and its
affiliates, in form and substance acceptable to the Corporation, in addition to
the Accrued Obligations, the Corporation shall, to the extent not prohibited by
applicable law, further provide the Executive, to the extent not prohibited by
applicable law, with severance in a lump-sum payment calculated as the aggregate
of three (3) times the sum of (a) the Executive’s Salary at the rate in effect
on the date of termination or resignation, and (b) Executive’s Cash Bonus,
payable within sixty (60) days after the date of termination or resignation,
subject to Section 13 of the Agreement (the “Change in Control Severance
Payments”). Executive shall further receive Continuing Benefits for a period of
36 months following the date of termination or resignation.

 

d.Termination by Reason of Death or Disability. If, prior to the expiration of
the Term, the Executive dies or the Executive’s employment is terminated by the
Corporation due to the Executive’s “Disability” (as defined herein), the
Executive shall be entitled to (i) the Accrued Obligations, and (ii) if and only
if the Executive executes and does not revoke a separation agreement, including
a general release of all claims against the Corporation and its affiliates, in
form and substance acceptable to the Corporation, in addition to the Accrued
Obligations, the Corporation shall further provide the Executive or his or her
estate, to the extent not prohibited by applicable law, with severance in the
aggregate equal to two (2) times Executive’s Salary at the rate in effect on the
date of termination (the “Death or Disability Payments”). The Death or
Disability Payments shall be paid to Executive or his or her estate in equal
monthly installments over a 24-month period commencing within 60 days following
the date of termination, subject to Section 13 of the Agreement. Executive shall
further receive Continuing Benefits for a period of 24 months following the date
of termination, or, if the termination is by reason of Executive’s death, such
Continuing Benefits shall be continued for Executive’s spouse and eligible
beneficiaries for such period.

 

- 5 -

 

 

e.Continuing Benefits. For the purposes of paragraphs 4(b)-4(d) above,
“Continuing Benefits” shall have the meaning described in this paragraph. In the
event that the Executive is entitled to the legally permissible payments as
stated in paragraphs 4(b), 4(c), or 4(d), and if Executive elects to continue
participation in any group medical, dental, vision and/or prescription drug plan
benefits to which Executive and/or Executive’s eligible dependents would be
entitled under Section 4980B of the Code (COBRA), then for a period of time set
forth in paragraph 4(b), 4(c), or 4(d) above, as applicable, following the date
of termination or resignation (the “Continuing Benefits Period”), the
Corporation shall pay the excess of (i) the COBRA cost of such coverage over
(ii) the amount that Executive would have had to pay for such coverage if he had
remained employed during the Continuing Benefits Period and paid the active
employee rate for such coverage, provided, however, that (A) that if Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to Executive’s
spouse), the Corporation’s obligation to pay any portion of the cost of health
coverage as described herein shall cease, except as otherwise provided by law;
(B) the Continuing Benefits Period shall run concurrently with any period for
which Executive is eligible to elect health coverage under COBRA; (C) for all
months after the initial 18 months of the Continuing Benefits Period, if
applicable, the Corporation-paid portion of the monthly premium for such group
health benefits, determined in accordance with Code Section 4980B and the
regulations thereunder, shall be treated as taxable compensation by including
such amount in Executive’s income in accordance with applicable rules and
regulations; (D) during the Continuing Benefits Period, the benefits provided in
any one calendar year shall not affect the amount of benefits provided in any
other calendar year (other than the effect of any overall coverage benefits
under the applicable plans); (E) the payment or reimbursement of an eligible
taxable expense shall be made as soon as practicable but not later than December
31 of the year following the year in which the expense was incurred; and (F)
Executive’s rights to such payment during the Continuing Benefits Period shall
not be subject to liquidation or exchange for another benefit. If Executive
would not be eligible for continued coverage under the Corporation’s group
medical, dental, vision and/or prescription drug plans beyond the applicable
COBRA period, then during the nineteenth (19th) month after the date of
termination or resignation, the Corporation shall pay to Executive a lump sum
cash payment equal to the applicable monthly premium under COBRA (less the 2%
administrative fee and less the active-employee rate for such coverage),
multiplied by the number of months remaining in the Continuing Benefits Period.

 

f.No Further Liability; Release. In the event of Executive’s termination of
employment, payment made and performance by the Corporation in accordance with
this Section 4, shall operate to fully discharge and release the Corporation and
any affiliate thereof, and their directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives, from
any further obligation or liability with respect to Executive’s rights under
this Agreement. Other than payment and performance under this Section 4, the
Corporation and any affiliate thereof, and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives shall have no further obligation or liability to Executive or
any other person under this Agreement in the event of Executive’s termination of
employment.

 

- 6 -

 



 

g.For purposes of this Agreement, “Cause” shall mean that Executive:

 

i.committed an act constituting a misdemeanor involving dishonesty or moral
turpitude or a felony under the laws of the United States or any state or
political subdivision thereof;

 

ii.violated laws, rules or regulations applicable to banks, investment banks,
broker-dealers, investment advisors or the banking and securities industries
generally, or becomes ineligible to serve as an executive officer of a
depository institution, depository institution holding company, or a
publicly-traded company;

 

iii.committed an act constituting gross negligence or willful misconduct causing
harm to the Corporation;

 

iv.engaged in conduct that materially violated the internal policies or
procedures of the Corporation and which is materially detrimental to the
business, reputation, character or standing of the Corporation;

 

v.committed an act of fraud, intentional dishonesty or misrepresentation which
is materially detrimental to the business, reputation, character or standing of
the Corporation;

 

vi.violated any law relating to employment discrimination, harassment, or
retaliation or any policy of the Corporation relating to employment
discrimination, harassment or retaliation;

 

vii.used illegal drugs, abused other controlled substances or worked under the
influence of alcohol;

 

viii.willfully refused to obey lawful directives from the Board or the board of
directors of the Bank;

 

ix.materially breached any of his or her obligations under this Agreement,
including the restrictive covenants contained in Sections 5, 6, 7 and 8; or

 

x.engaged in a conflict of interest or self-dealing or materially violated a
code or policy of the Corporation relating to business conduct, ethics, legal
compliance or conflict of interest.

 

- 7 -

 

 

The Corporation shall furnish to Executive in writing a notice of the subsection
relied upon and describing the facts establishing Cause under that subsection.
In the event that Corporation seeks to terminate Executive’s employment for
Cause and that subsection (iv), (viii) or (ix) above is the sole reason for
termination for Cause, Executive shall have the following cure provisions and
rights. Following the Corporation’s delivery of the Cause notice described
above, the Executive shall have a period of ten (10) days after the giving of
such written notice of proposed termination by the Corporation in which to
attempt to effect a cure of the specified Cause. If at the end of such ten (10)
day period no such cure has been effected to the satisfaction of the Board as
determined in good faith, then Executive’s employment shall be terminated for
Cause as of the end of such ten (10) day period. The Corporation shall be
obligated to provide to Executive only one such notice of proposed termination.
If subsequent to effecting a cure of specified deficiencies under subsection
(iv), (viii) or (ix) above, Executive is determined by the Board again to have
committed an act of Cause under subsection (iv), (viii) or (ix), then his or her
employment may be terminated immediately for Cause upon the Corporation’s giving
of notice of termination to Executive.

 

h.For purposes of this Agreement, “Good Reason” shall mean Executive’s
resignation following any of the following:

 

i.a material diminution in Executive’s Salary, except as permitted under Section
3(a);

 

ii.a material diminution in Executive’s authority, duties or responsibilities;

 

iii.a requirement that the Executive report to a corporate officer or employee
other than Board of Directors;

 

iv.a material change in the geographic location at which the Executive performs
his or her primary duties; or

 

v.any other action or inaction that constitutes a material breach by the
Corporation of this Agreement;

 

provided, however, that to be effective, any resignation for Good Reason must be
within ninety (90) days following the initial existence of one or more of the
preceding conditions; must be communicated to the Corporation in writing by the
Executive, indicating the subsection relied upon and describing the facts
establishing Good Reason under that subsection, no later than thirty (30) days
subsequent to the initial existence of the condition, and upon the notice of
which the Corporation must be provided a period of at least 30 days during which
it may remedy the condition. If at the end of such thirty (30) day period no
such cure has been effected, then Executive may terminate his or her employment
for Good Reason within ten (10) days of the end of such thirty (30) day period
by providing written notice of the failure to cure and of the termination date.

 

i.For purposes of this Agreement, “Change in Control” shall mean the occurrence
of a change in the ownership of the Corporation (as defined in Treas. Reg.
§1.409A-3(i)(5)(v), a change in effective control of the Corporation (as defined
in Treas. Reg. §1.409A-3(i)(5)(vi)), or a change in the ownership of a
substantial portion of the assets of the Corporation (as defined in Treas. Reg.
§1.409A-3(i)(5)(vii)).

 

- 8 -

 

 

j.For purposes of this Agreement, the Executive shall be consider to have
“Disability” if either of the following conditions is met, as determined by the
Board in good faith:

 

i.Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

 

ii.Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank.

 

5.       Confidential Information and Trade Secrets: Cooperation; Return of
Materials.

 

a.Covenants Regarding Non-disclosure of Trade Secrets and Confidential
Information. The Executive covenants and agrees that: (i) during the Term he or
she will not use or disclose any “Trade Secrets” or “Confidential Information”
(as defined herein) of the Corporation or any affiliate thereof other than as
necessary in connection with the performance of his or her duties for the
Corporation or any affiliate thereof, and (ii) for a period of two (2) years
immediately following the termination of his or her employment with the
Corporation, the Executive shall not, directly or indirectly, transmit or
disclose any such Trade Secrets or Confidential Information to any person and
shall not make use of any such Trade Secrets or Confidential Information,
directly or indirectly, for himself or others, without the prior written consent
of the Corporation, except for a disclosure that is required by any law or
order, in which case the Executive shall provide the Corporation prior written
notice of such requirement and an opportunity to contest such disclosure.
However, to the extent that such information is a “trade secret” as that term is
defined under a state or federal law, this Section 5(a) is not intended to, and
does not, limit the rights or remedies of the Corporation or any affiliate
thereof thereunder, and the time period for prohibition on disclosure or use of
such information is until such information becomes generally known to the public
through the act of one who has the right to disclose such information without
violating any legal right or privilege of the Corporation or any affiliate
thereof.

 

- 9 -

 

 

b.Effect of Disclosure. The Executive acknowledges that any disclosure to any
third party of Trade Secrets or Confidential Information of the Corporation or
any affiliate thereof, not expressly allowed by this Agreement is detrimental to
the Corporation and/or any affiliate thereof. In the event that any Trade Secret
or Confidential Information of the Corporation or any affiliate thereof is
disclosed by the Executive in violation of this Agreement, and the Corporation
suffers damage in consequence thereof, the Executive shall be immediately,
directly, and principally liable, with no limitation, for any and all costs,
claims and damages (including, but not limited to, special, indirect, incidental
and consequential damages, and reasonable attorneys’ fees and costs of
litigation) sustained by the Corporation and/or any affiliate thereof as a
result of such disclosure.

 

c.Insider Dealing; Unlawful Purpose. The Executive acknowledges that some or all
of the Confidential Information and Trade Secrets of the Corporation or any
affiliate thereof is or may be price-sensitive information and that the use of
such information may be regulated or prohibited by applicable legislation
relating to insider dealing, and the Executive agrees not to use any such
Confidential Information or Trade Secrets for any unlawful purpose.

 

d.For purposes of this Agreement, “Confidential Information” means information,
other than Trade Secrets, which relates to the Corporation or any affiliate
thereof, their activities, their business or their suppliers or customers that
is not generally known by persons not employed by the Corporation or any
affiliate thereof, and which is or has been disclosed to the Executive or of
which the Executive became aware as a consequence of or through his or her
employment with the Corporation. “Confidential Information” shall not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any legal right
or privilege of the Corporation or any affiliate thereof.

 

e.For purposes of this Agreement, “Trade Secrets” means all information, without
regard to form, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, distribution
lists or a list of actual or potential customers, advertisers or suppliers which
is not commonly known by or available to the public and which information: (A)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and (B) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Without limiting the foregoing, Trade Secret includes any documents or
information that constitute a “trade secret(s)” under the common law or
statutory law of the State of Florida and generally includes all source codes
and object codes for the software of the Corporation or any affiliate thereof,
all buyer and seller information and all lists of clients or suppliers to the
extent that such information fits within the Florida Trade Secrets Act. Nothing
in this Agreement is intended, or shall be construed, to limit the definitions
or protections of the Florida Trade Secrets Act or any other applicable law
protecting trade secrets or other confidential information. Trade Secrets shall
not include information that has become generally available to the public by the
act of one who has the right to disclose such information without violating any
legal right or privilege of the Corporation or any affiliate thereof.

 

- 10 -

 

 

f.Cooperation. Executive agrees to cooperate with the Corporation, during the
Term and thereafter (including following Executive’s termination of employment
for any reason), by making himself reasonably available to testify on behalf of
the Corporation or any affiliate thereof in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Corporation in any such action, suit, or proceeding, by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Corporation, as requested; provided, however
that the same does not materially interfere with his or her then current
professional activities. The Corporation agrees to reimburse the Executive for
all reasonable and necessary expenses actually incurred in connection with his
or her provision of testimony or assistance.

 

g.Return of Materials. The Executive agrees that he or she will not retain or
destroy, and will immediately return to the Corporation on or prior to the
termination of his or her employment with the Corporation, or at any other time
Corporation requests such return, any and all property of the Corporation or any
affiliate thereof that is in his or her possession or subject to his or her
control, including, but not limited to, keys, equipment, price lists, manuals,
binders, customer lists and other customer information, supplier lists,
financial information, all other files and documents relating to the Corporation
and its business, together with all Trade Secrets and Confidential Information
belonging to the Corporation or any affiliate thereof or that the Executive
received from or through his or her employment with the Corporation. The
Executive will not make, distribute or retain copies of any such information or
property.

 

6.        Non-Recruitment. Executive hereby covenants and agrees that during the
Term and for a period of one (1) year immediately following the termination of
his or her employment with the Corporation, Executive shall not, without the
prior written permission of the Corporation, solicit or induce, or attempt to
solicit or induce, any “Protected Employee” (as defined herein) to terminate his
or her relationship with the Corporation and/or to enter into an employment or
agency relationship with the Executive or with any other person or entity with
whom the Executive is affiliated.

 

- 11 -

 

 

a.For Purposes of this Agreement, “Protected Employee” means any employee of the
Corporation or any affiliate thereof who was employed by the Corporation or any
affiliate thereof at any time during the Executive’s employment with the
Corporation and (a) with whom the Executive had a supervisory relationship; (b)
with whom the Executive worked or communicated on a regular basis regarding the
Corporation’s business; or (c) about whom the Executive obtained Trade Secrets
or Confidential Information as a result of his or her employment with the
Corporation.

 

7.        Nonsolicitation. Executive hereby covenants and agrees that during the
Term and for a period of one (1) year immediately following the termination of
his or her employment with the Corporation, Executive shall not, without the
prior written permission of the Corporation, either directly or indirectly, for
himself or on behalf of any other person or entity, (i) solicit or contact, or
attempt to solicit or contact, any “Customer” or “Prospective Customer” (as
defined herein) for purposes of engaging in the business of banking, fiduciary
services, securities or insurance brokerage, investment management or services,
lending or deposit taking (collectively, the “Business Activities”) or (ii) take
any action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any Customer to cease conducting
Business Activities with the Corporation or any affiliate thereof.

 

a.For purposes of this Agreement, “Customer” means any individual or entity to
whom the Corporation or any affiliate thereof has sold products or services
related to the Business Activities, and with whom the Executive had contact,
alone or in conjunction with others, on behalf of the Corporation or any
affiliate thereof during the Term or within the twenty-four (24) months
immediately prior to the termination of his or her employment with the
Corporation.

 

b.For Purposes of this Agreement, “Prospective Customer” means any individual or
entity who is not a Customer, to whom the Corporation or any affiliate thereof
has marketed or presented products or services related to the Business
Activities, and with whom the Executive had contact, alone or in conjunction
with others, on behalf of the Corporation or any affiliate thereof during the
Term or within the twenty-four (24) months immediately prior to the termination
of his or her employment relationship with the Corporation.

 

8.        Noncompetition. Executive hereby covenants and agrees that during the
Term and for a period of one (1) year immediately following the termination of
his or her employment with the Corporation, he will not, without the prior
written consent of the Corporation, directly or indirectly, as an employee,
independent contractor, principal, agent, executive, officer, director, partner,
trustee, consultant, greater than 5% equity owner or stockholder, or otherwise,
engage or participate in the Business Activities, on behalf of any business or
enterprise that competes with the Corporation or any affiliate thereof, in
Brevard, Broward, DeSoto, Glades, Hardee, Hendry, Highlands, Indian River,
Martin, Okechobee, Orange, Osceola, Palm Beach, Seminole or St. Lucie Counties,
Florida, or any other county where the Corporation, or any affiliates thereof
conduct business.

 

- 12 -

 

 

a.As additional and specific consideration for Executive’s agreement to refrain
from competition as described in this Section 8, the Corporation agrees to
continue to pay Executive at a rate of one-twelfth (1/12th) of Employee’s annual
Salary per month during the period of noncompetition stated herein and provide
benefits during such period of noncompetition; provided, however, that (a) in
the event that the Corporation chooses to enforce this Section 8, the
Corporation shall notify Executive within ten days after Executive’s termination
date of its intention to provide the consideration stated in this Section 8(a);
(b) the Corporation may, at its sole option, elect to terminate such payments at
any time (and thereby terminate any further obligations of Executive not to
compete pursuant to this Section 8), and (c) the Corporation may enforce the
restriction on competition as described in this Section 8 without obligation to
continue to pay Executive’s Salary in the event that the Executive’s employment
terminates by reason of Section 4(a).

 

9.        Injunctive Relief. The parties recognize that irreparable injury will
result to the Corporation, its business and property in the event of the
Executive’s breach of Sections 5, 6, 7 or 8 and that the Corporation’s remedy at
law for such a breach will be inadequate. Accordingly, the Executive agrees and
consents that in the event of such breach by the Executive, the Corporation or
any affiliate thereof will be entitled, in addition to any other remedies and
damages available, to both preliminary and permanent injunctions to prevent
and/or halt a breach or threatened breach by the Executive and all persons
acting for or with the Executive, without posting bond. The Executive represents
and admits that his or her experience and capabilities are such that he can
obtain employment in a business engaged in other lines and/or of a different
nature than the Corporation, and that the enforcement of a remedy by way of
injunction will not prevent the Executive from earning a livelihood. Nothing
herein will be construed as prohibiting the Corporation or any affiliate thereof
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Executive.

 

10.      Severability. The covenants set forth in Sections 5, 6, 7 and 8 shall
be considered and construed as separate and independent covenants. Should any
part or provision of any covenant be held invalid, void or unenforceable in any
court of competent jurisdiction, such invalidity, voidness or unenforceability
shall not render invalid, void or unenforceable any other part or provision of
this Agreement. If any portion of the foregoing provisions is found to be
invalid or unenforceable by a court of competent jurisdiction because its
duration, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Corporation and the Executive in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.

 

- 13 -

 

 

11.       Indemnification. The Corporation shall furnish the Executive with
coverage under the Corporation’s customary director and officer indemnification
arrangements, in accordance with the Corporation’s by-laws and its D&O insurance
policies, as in effect from time to time.

 

12.      No Mitigation or Offset. The Executive shall not be required to
mitigate the amount of any payment provided for herein by seeking other
employment or otherwise, and any such payment will not be reduced in the event
such other employment is obtained.

 

13.      Section 409A.

 

a.General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the
Corporation nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Executive as a result of the application of Section 409A of the Code.

 

b.Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control or Executive’s
Disability or termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Executive, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case may be, meet any description or definition of “change
in control event,” “disability” or “separation from service”, as the case may
be, in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
This provision does not prohibit the vesting of any Non-Exempt Deferred
Compensation upon a Change in Control, Disability or termination of employment,
however defined. If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, such payment or distribution shall be made on
the date, if any, on which an event occurs that constitutes a Section
409A-compliant “change in control event,” “disability” or “separation from
service,” as the case may be, or such later date as may be required by
subsection 13(c) below. If this provision prevents the application of a
different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

 

- 14 -

 

 

c.Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Corporation under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

 

(i)the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Executive’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Executive’s separation from service (or, if
Executive dies during such period, within 30 days after Executive’s death) (in
either case, the “Required Delay Period”); and

 

(ii)the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder;
provided, however, that the Corporation’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by the Board or a committee
thereof, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Corporation, including this Agreement.

 

d.Treatment of Installment Payments. Each payment of termination benefits under
Section 4 of this Agreement shall be considered a separate payment, as described
in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

- 15 -

 

 

e.Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on Executive’s execution of a separation agreement including a
release of claims, such separation agreement including the release must be
executed and all revocation periods shall have expired within 60 days after the
date of termination or resignation; failing which such payment or benefit shall
be forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to Section 13(c) above, such payment or benefit
(including any installment payments) that would have otherwise been payable
during such 60-day period shall be accumulated and paid on the 60th day after
the date of termination or resignation provided such separation agreement
including the release shall have been executed and such revocation periods shall
have expired. If such payment or benefit is exempt from Section 409A of the
Code, the Corporation may elect to make or commence payment at any time during
such 60-day period.

 

f.Timing of Reimbursements and In-kind Benefits. If Executive is entitled to be
paid or reimbursed for any taxable expenses under Sections 3(e), 4(e), 5(f) or
18(h), and such payments or reimbursements are includible in Executive’s federal
gross taxable income, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred.
Executive’s rights to payment or reimbursement of expenses pursuant to Section
3(e) or 4(e) shall expire at the end of two years after the end of the Term, and
Executive’s rights to payment or reimbursement of expenses pursuant to Section
5(f) or 18(h) shall expire at the end of 15 years after the end of the Term. No
right of Executive to reimbursement of expenses under Sections 3(e), 4(e), 5(f)
or 18(h) shall be subject to liquidation or exchange for another benefit.

 

14.      FDIC Golden Parachute/Regulation Review. Notwithstanding anything to
the contrary, if any payment or benefit to Executive under this Agreement or
otherwise would be a golden parachute payment within the meaning of Section
18(k) of the Federal Deposit Insurance Act (“Golden Parachute Payment”) that is
prohibited by applicable law at the time it is to be made, then the total
payments and benefits will be reduced to the greatest amount of payments and
benefits that could be made to Executive without having any payment or benefit
constitute a Golden Parachute Payment.

 

15.      Required Regulatory Approvals. Notwithstanding any provision of this
Agreement to the contrary, if approvals of banking regulatory or other
governmental authorities having jurisdiction over the operations of the
Corporation and/or the Bank are required as a condition to Executive’s
employment pursuant to this Agreement, including, without limitation, the FDIC
or the OCC, then in such event this Agreement shall not be effective until such
approvals are obtained. In the event any such required approvals are not
obtained, this Agreement and the rights and obligations of the parties hereunder
shall be automatically and without further action of any party hereto be
terminated.

 

- 16 -

 

 

16.      Claw-Back. The Executive shall be subject to the written policies of
the Board applicable to executives generally, including without limitation and
notwithstanding any provision herein to the contrary, any Corporation policy
relating to claw-back of compensation, as they exist from time to time during
the Executive’s employment by the Corporation.

 

17.      Limitation on Benefits.

 

a.Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any benefit, payment or distribution by the Corporation
to or for the benefit of Executive (whether payable or distributable pursuant to
the terms of this Agreement or otherwise) (such benefits, payments or
distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then the aggregate present value of the Payments shall be reduced (but not
below zero) to an amount expressed in present value that maximizes the aggregate
present value of the Payments without causing the Payments or any part thereof
to be subject to the Excise Tax and therefore nondeductible by the Corporation
because of Section 280G of the Code (the “Reduced Amount”). The reduction of the
Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value to actual present value of such Payments
as of the date of the change of control, as determined by the Determination Firm
(as defined in Section 17(b) below). For purposes of this Section 17, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 17, the “Parachute Value” of a Payment means the
present value as of the date of the change of control of the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

b.All determinations required to be made under this Section 17, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Corporation and Executive (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Corporation and Executive within 15
business days of the receipt of notice from Executive that a Payment is due to
be made, or such earlier time as is requested by the Corporation. All fees and
expenses of the Determination Firm shall be borne solely by the Corporation. Any
determination by the Determination Firm shall be binding upon the Corporation
and Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 17 (“Underpayment”), consistent with the calculations
required to be made hereunder. The Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of Executive together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code, but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.

 

- 17 -

 

 

18.      General Provisions

 

a.No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that he shall not be entitled to
any other form of severance benefits from the Corporation or any affiliate
thereof, including, without limitation, benefits otherwise payable under any of
the Corporation’s regular severance plans or policies, in the event his or her
employment ends for any reason and, except with respect to obligations of the
Corporation expressly provided for herein, the Executive unconditionally
releases the Corporation and any affiliate thereof, and their respective
directors, officers, employees and stockholders, or any of them, from any and
all claims, liabilities or obligations under any severance or termination
arrangements of the Corporation or any affiliate thereof.

 

b.Tax Withholding. All amounts paid to Employee hereunder shall be subject to
all applicable federal, state and local wage withholding.

 

c.Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, or certified mail, return receipt requested, or
(if to the Corporation) by telex or facsimile, in any case delivered to
Executive at the last address on file with a copy to Steven Eckhaus, Esq.,
Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New York 10022, and to
Corporation at the address set forth below:

 

To the Corporation:

 

Seacoast National Bank

815 Colorado Avenue

Stuart, Florida 34994

Attn: Corporate Secretary

 

- 18 -

 

 

or to such other persons or other addresses as either party may specify to the
other in writing.

 

d.Representation by the Executive. The Executive represents and warrants that
his or her entering into this Agreement does not, and that his or her
performance under this Agreement will not, violate the provisions of any
agreement or instrument to which the Executive is a party or any decree,
judgment or order to which the Executive is subject, and that this Agreement
constitutes a valid and binding obligation of the Executive in accordance with
its terms. Breach of this representation will render all of the Corporation’s
obligations under this Agreement void ab initio.

 

e.Assignment; Assumption of Agreement. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process. The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Corporation to assume expressly and to agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place.

 

f.Amendment. No provision of this Agreement may be amended, modified, waived or
discharged unless such amendment, modification, waiver or discharge is agreed to
in writing and signed by the parties. No waiver by either party at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

g.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida (determined without regard to the choice
of law provisions).

 

- 19 -

 

 

h.Arbitration. Except in circumstances where the Corporation seeks injunctive
relief, any other dispute regarding Executive’s employment with the Corporation
shall first be mediated within 30 days of the ripening of such dispute. If,
after 14 days, mediation does not result in a complete resolution of the
dispute, then the dispute shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then in effect. The decision of the arbitrators shall be final and binding.
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. The parties further agree that in the event of a good faith
dispute or claim arising out of or relating to this Agreement, or any plan,
program or arrangement of the Corporation, the Corporation will, within fifteen
(15) days of Executive’s submission of any written claim, pay directly or
reimburse Executive for all costs reasonably incurred by the Executive in
connection with such dispute or claim (including reasonable attorney’s fees);
provided, however, that such costs shall be reimbursed by the Executive in the
event that the Corporation substantially prevails in the arbitration. Other than
as expressly stated (a) each party shall pay all its own legal fees, costs and
expenses, except to the extent that a party may prevail upon any claim under the
Age Discrimination in Employment Act of 1967 (as amended) awarding the
prevailing party attorneys’ fees, in which case the arbitrators, in their
discretion, may grant reasonable costs and attorneys’ fees, in accordance with
applicable law, and (b) joint expenses shall be borne equally among the parties.

 

i.Entire Agreement. This Agreement contains the entire agreement of the
Executive and the Corporation with respect to the subject matter hereof and all
prior agreements and term sheets are superseded hereby.

 

j.Corporation Policies. The Executive as a condition of his or her employment
shall be subject to all generally applicable policies, rules, regulations, and
procedures of the Corporation, including, but not limited to the Employee
Handbook, the Code of Conduct, and the Code of Ethics for Financial
Professionals.

 

k.Counterparts. This Agreement may be executed by the parties in counterparts,
each of which shall be deemed an original, but both such counterparts shall
together constitute one and the same document.

 

l.Representation By Counsel. In connection with the negotiation and execution of
this Agreement, the parties acknowledge that they have each had the benefit of
representation by independent legal counsel and understand and agree to be bound
by the terms set forth in this Agreement.

 

[signatures appear on following page]

 

- 20 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

  SEACOAST NATIONAL BANK         By: /s/ H. Gilbert Culbreth, Jr.     H. Gilbert
Culbreth, Jr.       Its: Chairman of the Compensation & Governance Committee    
  December 18, 2014   Date       DENNIS S. HUDSON, III       /s/ Dennis S.
Hudson, III   (Signature)       December 18, 2014   Date

 



- 21 -

